ON MOTION FOR REHEARING
PER CURIAM.
The appellant’s motion for rehearing, filed on January 9, 2007, is hereby granted. The Court’s opinion of December 27, 2006, dismissing the appeal as untimely is withdrawn and the appeal is hereby reinstated. The appellant shall ensure preparation and transmittal of record on appeal within thirty days of the date of this order. Fla. R.App. P. 9.200. The initial brief *1143shall be served within thirty days thereafter.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.